Citation Nr: 0009609	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for contact eczema, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from July 1972 to September 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In July 1999, the veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board.  

The veteran contends that his service-connected eczema has 
become worse and caused his hands, arms, legs and ankles to 
swell, crack, itch and break out.  At the videoconference 
hearing the veteran testified that he had only a cursory VA 
examination in May 1998 and also testified that his skin 
condition was most likely to flare up in really hot and humid 
weather.  The veteran raised the issue of entitlement to 
service connection for onychomycosis and referred to 
treatment records concerning both skin and feet.  In view of 
the foregoing, the Board will remand the case to obtain 
outstanding records and a new examination, preferably in hot, 
humid weather.  See Bruce v. West, 11 Vet. App. 405 (1998).

Accordingly, the case is REMANDED to the RO for the following 
actions.  

1.  The RO should obtain and associate 
with the claims file all VA outpatient 
records for the veteran dated from 
December 1998 to the present, to include 
records of a VA outpatient dermatology 
visit scheduled for August 1999.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has recently 
received treatment for his service-
connected eczema.  In addition, the 
veteran should be requested to provide 
any available medical evidence supportive 
of his claim for service connection of 
onychomycosis.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records that have not already 
been obtained.  This should include, but 
not be limited to, a summary of the 
veteran's hospitalization at Timken Mercy 
Hospital in Canton, Ohio, in April 1999.  

3.  Then, the RO should arrange for VA 
examination of the veteran by an 
appropriate specialist to determine the 
nature and extent of the veteran's 
contact eczema and his onychomycosis.  
The examination should, if possible, be 
conducted during an active stage of the 
veteran's eczema, preferably during hot, 
humid weather.  All indicated studies 
should be performed, and color 
photographs should be included with the 
examination report.  The physician should 
be requested to provide an opinion, with 
complete rationale, as to the etiology of 
any onychomycosis and whether it is at 
least as likely as not that it is 
causally related to the veteran's service 
or alternatively whether it is at least 
as likely as not that it was caused or 
chronically worsened by the veteran's 
service-connected eczema.  The claims 
file must be made available for review by 
the physician, and the examination report 
must reflect that the physician reviewed 
the claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and thereafter adjudicate 
entitlement to service connection for 
onychomycosis and readjudicate the 
increased rating claim on appeal.  

5.  If the benefit on appeal remains 
denied, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case that 
addresses all issues in appellate status.  
The RO should inform the veteran of any 
action required of him to perfect an 
appeal for a claim not previously in 
appellate status.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




